BILLINGS, Chief Judge.
A Butler County jury found defendant Roe Harold Lance guilty of armed robbery, and fixed his punishment at 20 years imprisonment.1 We affirm.
Defendant’s accomplice and the victims of the February 17, 1975, robbery, Mr. and Mrs. Thacker of Poplar Bluff, testified the defendant was one of the two men who, at rifle point, robbed Mr. Thacker, a gun dealer, of an assortment of pistols, rifles and shotguns at the Thacker residence. The Thackers were bound, gagged, and handcuffed to their car by defendant and his accomplice before the two bandits left the residence with the stolen guns.
We have read the trial transcript and the briefs of the parties. Defendant’s guilt was established by substantial evidence. No error of law appears. An opinion would not have any precedential value.
The judgment is affirmed pursuant to Rule 84.16(b), Y.A.M.R.
All concur.

. Defendant was serving a federal sentence at Leavenworth, Kansas, and was returned to Missouri by Stoddard County authorities to face prosecution for another armed robbery charge. State v. Lance, 561 S.W.2d 446 (Mo. App.1978) No. 10636 filed this date. He was then delivered to Butler County authorities for prosecution on this charge.